Case: 12-15496    Date Filed: 05/02/2013    Page: 1 of 3


                                                            [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ______________________

                                 No. 12-15496
                             Non-Argument Calendar
                            ______________________

                   D.C. Docket No. 1:12-cr-00011-SPM-GRJ-1

UNITED STATES OF AMERICA,
                                                           Plaintiff-Appellee,

vs.

CEDRIC EUGENE CORL,
                                                         Defendant-Appellant.

                        _______________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                      _______________________

                               (May 2, 2013)

Before TJOFLAT, PRYOR, and JORDAN, Circuit Judges.

PER CURIAM:

      Cedric Corl pled guilty to violating 18 U.S.C. § 2259(a) by failing to register

as required by the Sex Offender Registration and Notification Act, 42 U.S.C. §

16901 et seq. The district court sentenced him to 18 months’ imprisonment, to be
              Case: 12-15496     Date Filed: 05/02/2013     Page: 2 of 3


followed by a 10-year term of supervised release. On appeal, Mr. Corl challenges

the supervised release term as substantively unreasonable, arguing that the district

did not adequately justify such a lengthy period of supervised release.

      Insofar as procedural and substantive reasonableness concerned, our review

is for abuse of discretion. See Gall v. United States, 552 U.S. 38, 51 (2007). For

the reasons which follow, we affirm.

      We find no abuse of discretion with respect to the 10-year term of

supervised release. First, we note that the district court had to impose a minimum

5-year term of supervised release, and could have placed Mr. Corl on supervised

release for life.   See 18 U.S.C. § 3583(k).      Second, Mr. Corl had two prior

convictions for sex-related misconduct (a battery in 1999 for improperly touching

an 8-year old girl and an attempted second-degree rape in 2005 involving his

nephew’s girlfriend). See Presentence Investigation Report at ¶¶ 31-32. Third,

Mr. Corl had failed to register as a sex offender for several years following his

release from prison in 2008. See Change of Plea Hearing Transcript [D.E. 49] at

17-18. On this record, the district court had sufficient reason to conclude that “a

lengthy term of supervision [was] warranted.”             See Order on Defendant’s

Objection to Sentence [D.E. 39] at 1. See also United States v. Brewer, 628 F.3d

975, 978 (8th Cir. 2010) (upholding 15-year term of supervised release for

defendant who failed to register as a sex offender).


                                          2
              Case: 12-15496     Date Filed: 05/02/2013   Page: 3 of 3


      We also find no procedural error. Not only did the district court expressly

say that a lengthy term of supervised release was necessary, the record showed that

Mr. Corl traveled to other states to work as a welder, and the district court

explained that during “the term of supervised release the probation officer can help

[Mr. Corl] comply with the registration requirements and allow him to engage in

work opportunities.” See Order on Defendant’s Objection to Sentence at 1. This is

not a case like United States v. Fraga, 704 F.3d 432, 441-42 (5th Cir. 2013), where

the district court erred by suggesting that it “automatically defaulted to the

imposition of a lifetime term” of supervised release.

      AFFIRMED.




                                         3